Citation Nr: 1208986	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement of an increased rating for the service-connected degenerative arthritis of the left knee to include for the residuals of a left knee replacement.  

2.  Entitlement to an increased rating for the service-connected left knee disability based on instability for the period of the appeal prior to April 6, 2010.  

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative arthritis of the right knee (formerly chondromalacia, right knee).  

4.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1988 including service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO.  

The Veteran was granted service connection for chondromalacia of both knees in a June 1988 rating decision, and assigned a noncompensable evaluation, effective on May 1, 1988.  

In a rating decision in April 1999, these evaluations were increased to 10 percent for each knee, effective on February 26, 1999.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2009.  A transcript of that hearing has been associated with the claims file.  

In January 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development, to include advising the Veteran the information and evidence necessary to substantiate the claims as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart v. Mansfield, 21 Vet. App. 505 (2007), and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 2009), and obtaining a new VA examination to determine the nature and severity of the service-connected knee disabilities.  

In August 2010, the RO assigned a temporary total rating effective on April 6, 2010 based on surgical or other treatment necessitating convalescence for the service-connected left knee disability and assigned an evaluation of 30 percent beginning on June 1, 2011.  

Most recently, in a December 2011 rating decision, the Veteran was evaluated for his status-post infected left total knee replacement with implant spacers (previously considered under degenerative joint disease, left knee and also under chondromalacia of the left knee under DC 5014), and was assigned a temporary total rating, effective on June 1, 2011, based on having further surgical necessitating convalescence.  Another temporary total rating was assigned effective on August 9, 2011 based on the Veteran having a third surgery necessitating convalescence.   

Finally, the RO tentatively indicated that an evaluation of 30 percent would be considered the minimum rating assignable for the left knee replacement, beginning on October 1, 2012.  

In this decision, the RO also granted service connection for left knee instability and assigned a 10 percent rating, effective on May 2, 2008 and reduced this to a noncompensable rating, effective on April 6, 2010, the date when the temporary total rating was assigned for the service-connected overall left knee disability.   

The Veteran is presumed to seek the maximum available benefit for a disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Of preliminary importance, because the temporary total rating currently is in effect for the service-connected status-post infected left total knee replacement with implant, further review of that matter must be deferred.   

The Board notes that entitlement to a TDIU rating is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of a TDIU rating is reasonably raised on this record.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Moreover, the Board finds that the issue of service connection for ischemic heart disease is reasonable raised by the record in this case of a Veteran who is shown to have served in the Republic of Vietnam and to have undergone heart bypass surgery.  

This matter, appropriately, is referred to the attention of the RO so that prompt action  can be taken in connection with the claim for increased compensation based on the assignment of a TDIU rating.  

As noted , the matter of entitlement to a TDIU rating and the deferred claim for an increased rating for the service-connected left knee disability are being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  For the period of the appeal prior to April 6, 2010, the service-connected left knee disability picture is not shown to have been manifested by more than slight recurrent subluxation or lateral instability.  

2.  For the period of the appeal prior to April 6, 2010, the service-connected left knee disability picture is shown to have been manifested by severe degenerative changes and an overall functional loss due to pain that more nearly approximated that of flexion restricted to 15 degrees.  

3.  For the period of the appeal, the service-connected right knee disability picture is shown to have been productive of severe degenerative changes and an overall functional loss due to pain that more nearly approximated that of flexion restricted to 15 degrees.  

4.  Beginning In August 2011, the service-connected right knee disability picture is initially shown to have been manifested by an actual limitation of extension to 10 degrees.  


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to April 6, 2010, the criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5257 (2011). 

2.  For the period of the appeal prior to April 6, 2010, the criteria for the assignment of a 30 percent rating, but not higher for the service-connected left knee disability based on limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.20, 4.40, 4.45, 4.71a including DC 5257 (2011).  

3.  For the entire period of the appeal, the criteria for the assignment of a 30 percent rating, but not higher for the service-connected right knee disability based on limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.20, 4.40, 4.45, 4.71a including DCs 5256, 5257, 5260, 5261 (2011).  

4.  For the period of the appeal beginning in August 2011, the criteria for the assignment of an increased rating of 10 percent, but not higher for the service-connected right knee disability based limitation of extension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.20, 4.40, 4.45, 4.71a including DCs 5256, 5257, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b)  was furnished to the Veteran in June 2008, August 2008, February 2010, April 2010, July 2011 and November 2011, which also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded numerous VA examinations to address the nature and severity of his left and right knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.   

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Rating Criteria

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5010 also provides that traumatic arthritis is to be rated as degenerative arthritis.  

Diagnostic Code 5003 in turn provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

The General Rating Formula for Prosthetic Implants, 38 C.F.R. § 4.71a, provides as follows: 

Diagnostic Code 5055 provides: 

Knee Replacement (prosthesis). 

Prosthetic replacement of knee joint: 

100%	For 1 year following implantation of prosthesis; 

60%	With chronic residuals consisting of severe painful motion or weakness in 	the affected extremity;  

30%	With intermediate degrees of residual weakness, pain or limitation of motion 	rate by analogy to diagnostic codes 5256, 5261, or 5262.  Minimum rating.  	See 38 C.F.R. § 4.71a, DC 5055 (2011).  

The General Rating Formula for Diseases and Injuries of the Knee and Leg, 38 C.F.R. § 4.71a, provides as follows: 

Diagnostic Code 5256 provides: 

Knee, ankylosis of: 

60%	Extremely unfavorable, in flexion at an angle of 45 degrees or more; 

50%	In flexion between 20 and 45 degrees; 

40%	In flexion between 10 and 20 degrees; 

30%	Favorable angle in full extension, or in slight flexion between 0 and 10 	degrees.  See 38 C.F.R. § 4.71a, DC 5256 (2011).  

Diagnostic Code 5257 provides: 

Knee, other impairment of: 

Recurrent subluxation or lateral instability: 

30%	Severe; 

20%	Moderate;  

10%	Slight.  See 38 C.F.R. § 4.71a, DC 5257 (2011).  

Diagnostic Code 5260 provides: 

Leg, limitation of flexion of: 

30%	Flexion limited to 15 degrees; 

20%	Flexion limited to 30 degrees; 

10%	Flexion limited to 45 degrees

0%	Flexion limited to 60 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  

Diagnostic Code 5261 provides: 

Leg, limitation of extension of: 

50%	Extension limited to 45 degrees; 

40%	Extension limited to 30 degrees; 

30%	Extension limited to 20 degrees; 

20%	Extension limited to 15 degrees; 

10%	Extension limited to 10 degrees;  

0%	Extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2011).  


Standard of Review 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that the service-connected knee disabilities warrant higher ratings due to symptoms that include episodes of swelling, weakness, giving way, lateral instability and increased persistent pain.  

Notably, the Veteran submitted private treatment records in December 2007 and June 2008, which show findings of giving way, increased pain with walking, difficulty raising from a chair and morning stiffness, and diagnoses of severe arthritis in both knees and severe osteoarthritis of bilateral knees.  

In conjunction with the appeal, the Veteran underwent a VA joints examination in June 2008.  He reported having functional limitations manifested by being unable to stand for no more than one hour and being unable to walk for more than a quarter of a mile but less than 1 mile.  He reported having joint symptoms of giving way, pain, and stiffness, in both knees, but denied having deformity, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare ups of joint disease or inflammation.  

On examination, the examiner observed the range of motion for the right knee to include that of flexion performed from 0 to 120 degrees, with pain at 120 degrees, and extension performed from 120 to 0 degrees, without pain, and with no additional loss of motion on repetitive use in either direction.  

The VA examiner observed the range of motion for the left knee to be that of flexion performed from 0 to 110 degrees, with pain at 110 degrees, and extension from 110 to 0 degrees, without pain, and with no additional loss of motion on repetitive use in either direction.  The examiner noted there was no loss of a bone or part of a bone, inflammatory arthritis or joint ankylosis.  

In summary, the VA examiner observed findings of crepitus and painful movement in the right and left knees, without bumps consistent with Osgood-Schlatters disease, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other tendon, bursa or other knee abnormality.  

The X-ray studies performed in April 1999 were noted to show findings of moderate to severe degenerative joint disease, bilaterally.  The Veteran was diagnosed with degenerative joint disease of the knees.  

The general effects of the problem on daily activities were described as no effects on feeding, bathing, dressing, toileting or grooming, but mild effects on chores and traveling, and moderate effects on sports, exercise and recreation.  The examiner noted the Veteran was not currently employed and did not comment on the effects of the knee disabilities on his employability.  

In a statement, received in July 2008, the Veteran reported experiencing an increase in the severity of his symptoms, to include experiencing lateral instability resulting in giving way and several episodes of falling.  

During his hearing in October 2009, the Veteran testified that he experienced symptoms of severe pain and severe instability, which made it very difficult for him to walk or to climb stairs.  He reported being unable to fully extend his knees.  He stated that knee replacement surgeries had been recommended and that he currently walked with a cane.  

The private treatment records, dated in February 2010, show findings of a varus left knee.  In a statement of dated in March 2010, the Veteran's physician noted that he had "bone on bone" osteoarthritis and a "limited range of motion" for the left knee 

In April 2010, the Veteran reported undergoing a total left knee joint replacement operation.  

At a VA examination in June 2010, the Veteran reported that, in April 2010, he underwent a left total knee replacement, but denied a history of trauma to the joints or neoplasm.  

In summary of joint symptoms, the Veteran denied having symptoms of deformity, instability, weakness, incoordination episodes of dislocation or subluxation, locking episodes, and flare-ups of joint disease; however, he reported symptoms of giving way, pain, stiffness, decreased speed of joint motion, constant effusions, swelling and tenderness.  

The examiner observed no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran could not stand for more than 10 minutes or walk more than 1/2 block.  He reported requiring the use of a cane.  

On examination, the examiner observed the weight-bearing joints were affected, the Veteran had antalgic gait, crepitus, effusion, tenderness and guarding of movement in both knees.  

The examiner noted the Veteran did not have bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities in either knee; however, there was a joint prosthesis in the left knee that caused mild weakness in the joint.  

The range of motion testing for the left knee was that of flexion from 0 to 92 degrees, with normal extension.  Testing in the right knee included flexion from 0 to 98 degrees, with normal extension.  

The examiner noted objective evidence of pain with active motion on both sides and objective evidence of pain following repetitive motion on both sides, but no additional limitations after three repetitions of range of motion.  

The examiner observed no joint ankylosis.  The X-ray studies performed in December 2007 were  noted to show findings of severe degenerative joint disease in both knees; however, an X-ray of the left knee, dated in June 2010, indicated the prosthesis is in good position.  

The Veteran was diagnosed with severe degenerative joint disease in both knees, status-post left knee replacement.  The examiner noted the Veteran was previously a dentist, but retired in 1988 due to being eligible by age or duration of work.  

The examiner observed that the degenerative joint disease bilateral knees had significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain causing the Veteran to be assigned different duties and experience increased absenteeism.  

The examiner also indicated that these disabilities impacted on the Veteran's usual daily activities by preventing him from performing chores, driving and sports, and having a severe effect on shopping and exercise, a moderate effect on recreation and travelling, a mild effect on bathing and dressing, and no effect on toileting, grooming and feeding.  

A private treatment record, dated in January 2011, noted complaints of continued pain on the anteromedial aspect of the left knee ever since the total knee replacement surgery performed in April 2010 for degenerative joint disease.  

The physician noted the Veteran had no incisional problem or infection, but reported pain anteromedially with most activities, although denied any constitutional symptoms.  

The physician indicated that he was seen for a second opinion regarding his left knee operation, and two private physicians have informed him that his knee was loose and recommended revision total knee replacement surgery.  

The physician observed that the Veteran had mild truncal and extremity obesity, a well-healed midline incision, 0 to 100 degrees of flexion and 1+ valgus laxity, and 1+ and 2+ anterior laxity.  The physician noted tenderness along the anteromedial proximal tibia, which reproduced these symptoms.  The X-ray studies obtained in conjunction with the examination demonstrated a Biomet left total knee replacement with tibial component eccentrically located on the tibia with some prominence of the tray along the medial tibial condyle.  

The physician noted that there were no obvious radiolucencies, but there was some decreased bone density under the medial tibial tray.  The physician observed there was no remaining medial joint space in the right knee.  

The Veteran was diagnosed with painful left total knee replacement that did not clinically or radiographically appear to have infection, and apparent soft tissue irritation from impingement on the medial side of the tibial component.  The physician recommended that the Veteran undergo a revision total knee replacement surgery.  

The Veteran submitted a statement in April 2011 indicating that he was scheduled to undergo a total left knee revision in May 2011.  The private treatment records dated in May 2011, confirmed that the Veteran underwent the total left knee revision due to his infected left knee.  He underwent an arthrotomy of the left knee with irrigation and debridement in June 2011 after being diagnosed with status-post infected left total knee replacement.  

More recently, the Veteran underwent another VA joints examination in August 2011.  Here, he described his condition as progressively worsening, and provided a history of left total knee replacement and revision of left total knee replacement.  

The examiner provided a summary of joint symptoms and noted the Veteran denied having deformity, incoordination, episodes of dislocation or subluxation, symptoms of inflammation, and effusions; however, reported having symptoms of giving way, instability, pain, stiffness, weakness, locking episodes one to three times a month, decreased speed of joint motion, and moderate flare-ups every 2 to 3 weeks of joint disease lasting for 30 minutes.  

The Veteran did not have constitutional symptoms of arthritis or incapacitating episodes of arthritis.  

The examiner noted the Veteran was unable to stand or walk and required the use of a wheelchair.  The examiner also noted that the Veteran was scheduled for a third left knee replacement surgery in August 2011.  

A summary of general joint findings included observations of left knee pain at rest, with no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  

The observations of the right knee included those of pain at rest with clicks or snaps and grinding, but without bumps consistent with Osgood-Schlatter's disease, mass behind the knee, instability, patellar abnormality, or meniscus abnormality.  The examiner observed the left knee joint prosthesis and described moderate weakness in the left knee joint.  

The range of motion testing included objective evidence of pain with active motion on the left side, flexion 30 to 100 degrees, abnormal extension limited by 30 degrees, objective evidence of pain with active motion on the right side with flexion 10 to 100 degrees, and abnormal extension limited by 10 degrees.  

The examiner was unable to test for additional limitation with repetitive motion or additional limitation with three repetitions of range of motion due to the Veteran's being unable to stand.  The examiner noted there was no joint ankylosis.  

The examiner noted that the Veteran had been employed as a dentist, but had retired as of 1995 due to eligibility by age or duration of work.  The Veteran was diagnosed with degenerative arthritis, bilateral knees, and problems associated with the diagnosis.  

The examiner noted there were the same significant effects on usual occupation due to decreased mobility.  He reported having to work sitting down and experiencing caused pain in both knees.  

The examiner observed the knee disabilities caused problems with usual daily activities including preventing chores, shopping, exercise, sports, recreation or traveling with moderate effects on bathing and toileting and no effect on feeding, dressing, grooming or driving.  

The private treatment records dated in August 2011, show the Veteran underwent a reimplantation revision left total knee replacement after being diagnosed with status-post infected left total knee replacement with implant spacers.  

With respect to the service-connected left knee disability rated on the basis of instability, based on the foregoing, the Board finds that an evaluation in excess of 10 percent for the period prior to April 6, 2010, must be denied.  

Prior to undergoing his initial surgery, the Veteran's complaints of giving way and weakness are not shown to have been related to actual instability or recurrent subluxation involving the left knee joint.  Hence, a higher rating for this period is not for application.   

With respect to the service-connected bilateral degenerative joint disease, the Board finds that the disability picture is shown to have been manifested by severe osteoarthritic changes or "bone on bone" findings.  

To the extent that the initial VA examinations have noted only some limitation of flexion with pain, the submitted medical evidence from the Veteran's treating physicians tends to identify a significant functional loss due to pain that necessitated knee replacement surgery.  

In considering this evidence of severe joint degeneration in light of the Veteran's credible lay statements and hearing  testimony concerning his increasingly severe knee symptoms, the Board finds that the service-connected disability picture for each knee more closely resembled an overall level of impairment that is best rated on the basis of limitation of motion with flexion restricted to 15 degrees.  

Hence, in resolving all reasonable doubt in the Veteran's favor, an increased rating of 30 percent, but not more for the service-connected degenerative arthritis of each knee is warranted for the initial period of the appeal.  

Moreover, after careful review, the Board finds that a separate rating of 10 percent, but no more is assignable for the service-connected right knee disability based on an actual limitation of extension to 10 degrees first demonstrated in connection with the VA examination in August 2011.  

The Board acknowledges the Veteran's subjective complaints of stiffness, intermittent swelling, pain, giving way and weakness.  The Veteran is competent to report the nature and extent of his knee symptoms, to include describing his overall functional loss.   see Layno v. Brown, 6 Vet. App. 465 469 (1994)   

However, on this record, the lay assertions alone are not sufficient to establish the presence of joint instability or recurrent subluxation or any restriction of extension of the left knee. 

The Board has considered whether "staged" ratings are appropriate for the right knee disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage ratings for the service-connected right knee disability during the period of the appeal.  


Other Considerations and General Conclusions 

The Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for either knee disability may be warranted for any of the periods of the appeal.  

In recognizing that the Veteran has complaints of pain in regard to both of his disabilities and the record contains an indication that he suffers from flare-ups, the evidence is found to suggest the presence of an additional functional loss beyond that which was objectively shown due to pain, weakness, excess fatigability and incoordination.  

Moreover, the Board finds that a remand to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected disabilities; however, the record does not support assigning separate ratings for additional symptoms associated with his knee disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  



ORDER

An increased rating in excess of 10 percent for the service-connected left knee disability on the basis of instability, for the period of the appeal prior to April 6, 2010 is denied.  

An increased rating of 30 percent, but not higher for the service-connected degenerative arthritis left knee on the basis of limitation of flexion for the period of the appeal prior to April 6, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased rating of 30 percent, but not higher for the service-connected degenerative arthritis right knee on the basis of limitation of flexion for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

A separate rating of 10 percent, but not higher for the service-connected degenerative arthritis of the right knee on the basis of limitation of extension beginning in August 2011 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

The Board observes that a request for a TDIU rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, the Veteran also is shown to have ischemic heart disease.  

Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  
 
In a statement received in November 2011, the Veteran indicated that given the severity and number of procedures he underwent on his left knee, as well as his other service-connected disabilities, he believes he is entitled to a permanent 100 percent rating.  

To the extent that the Veteran may now meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), further review is required.   

Moreover, pending further evidentiary development, further consideration of the claim for an increased rating for the service-connected left knee disability must be deferred.  

Additionally, the Veteran has not yet been provided with appropriate notice and assistance under VCAA that addresses the issue of a TDIU rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As such, the Veteran should be provided with appropriate TDIU notice on remand and the claim should be fully developed, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and conducting and social and industrial survey.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU rating.  

Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU rating, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA. 

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all indicated development.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


